Case 2:19-cv-04951-GRB-SMG Document 35-2 Filed 09/25/19 Page 1 of 1 PageID #: 303




                       ~upr.em.e Qlourt of Qlalifornht
                                   JORGE E. NAVARRETE
                              Clerk and Executive Officer of the Supreme Court




          CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                                OFTHE

                                STATE OF CALIFORNIA


                            NICHOLAS AUBERON BROWN

  I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
  California, do hereby certify that NICHOLAS AUBERON BROWN, #198210, was on the
  7th day of December 1998, duly admitted to practice as an attorney and counselor at law
  in all the courts of this state, and is now listed on the Roll ofAttorneys as a member of the
  bar of this state in good standing.




                                                 Witness my hand and the seal of the court
                                                 on the 18th day of September 2019.



                                                 JORGE E. NAVARRETE
                                                 Clerk/Executive Officer of the Supreme Court

                                                         ~
                                                 By:~ ~
                                                    F. Coello, Deputy Clerk
